DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the water quality sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is only dependent on claim 1, and the water quality sensor is not introduced until claim 2. Correction is required, either by amending claim 1 to introduce a water quality sensor, or by making claim 8 dependent on claim 2. 
Claim 12 is rejected as the claim language states “and a drain valve operably coupled to the drain conduit for selectively discharging the recirculated water from the recirculation conduit,” whereas applicant’s 384 is discharging to 374 not discharging things from 374. It is unclear which configuration applicant means to claim. Correction is required. 
Claim 14 is rejected as claim 1 requires that the water source is untreated water, whereas claim 14 requires either a municipal water source or untreated water. The definition of municipal water is a public water supply system or water supply network including water treatment facilities. This is contradictory to the untreated water of claim 1 and therefore clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatran (US 20210161090 A1) in view of Bennett (US 20190062178 A1) and Massey (WO 2020041242 A1). 
Regarding claim 1, Hatran teaches a gardening appliance, comprising: a liner (104) and defining 
a grow chamber (chamber defined by 104); a grow module (108) mounted within the liner (104) and defining a root chamber (400), a plurality of apertures (106) defined through the grow module for receiving one or more plant pods that extend into the root chamber (400); a hydration system comprising: a water supply for providing untreated water (see fig 1);  a reverse osmosis filter (114, see para 0050) fluidly coupled to the water supply for filtering the untreated water to create treated water that is discharged through a treated water outlet (114).
	Hatran fails to teach the liner positioned within a cabinet, and wastewater that is discharged through a wastewater outlet a treated water conduit fluidly coupled to the treated water outlet for receiving the treated water, a wastewater conduit providing fluid communication between the wastewater outlet; and a wastewater valve operably coupled to the wastewater conduit for selectively discharging the wastewater to through the wastewater outlet.
	Massey teaches liner positioned within a cabinet (see fig 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatran with the outer cabinet of Massey to ensure the planting system is well protected.
	Bennett teaches a water supply for providing untreated water (wastewater pond, see para 0077), a filter (130a-c) fluidly coupled to the water supply for filtering the untreated water to create treated water that is discharged through a treated water outlet (133) and wastewater that is discharged through a wastewater outlet (134), a treated water conduit fluidly coupled to the treated water outlet for receiving the treated water (150 see figs 1 and 3a), a wastewater conduit providing fluid communication between the wastewater outlet (conduit to outlet 134), and a wastewater valve operably coupled to the wastewater conduit for selectively discharging the wastewater to through the wastewater outlet [see para 0036, outlet valve 144 for flush outlet 134). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatran with the untreated water of Bennett to provide a more ecologically conscious watering system and with the wastewater outlet and conduit of Bennett to allow for proper disposal of wastewater when it can no longer be used. 

Regarding claim 2, the modified reference teaches the gardening appliance of claim 1. 
The modified reference fails to teach a water quality sensor operably coupled to the treated water conduit for monitoring total dissolved solids in the treated water; and a controller operably coupled to the water quality sensor and the wastewater valve, wherein the controller is configured to:
determine that the total dissolved solids exceed a predetermined threshold; and open the wastewater valve to discharge the wastewater within the reverse osmosis filter through the wastewater outlet.
	Bennett teaches a water quality sensor operably coupled to the treated water conduit for monitoring total dissolved solids in the treated water (particulate matter sensor, para 0015), and a controller operably coupled to the water quality sensor and the wastewater valve, wherein the controller is configured to: (see para 0015, controller may execute algorithms in response to data provided by the sensors), determine that the total dissolved solids exceed a predetermined threshold (see para 0017), and open the wastewater valve to discharge the wastewater within the reverse osmosis filter through the wastewater outlet (see para 0017).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the sensors and controllers of Bennett to ensure the water is being filtered and treated to the extent necessary for plant health.

	Regarding claim 3, the modified reference teaches the gardening appliance of claim 1.
	The modified reference fails to teach further comprising a controller operably coupled to the wastewater valve, wherein the controller is configured to periodically open the wastewater valve to discharge the wastewater within the reverse osmosis filter through the wastewater outlet.
	Bennett teaches further comprising a controller (145) operably coupled to the wastewater valve (144), wherein the controller is configured to periodically open the wastewater valve to discharge the wastewater within the reverse osmosis filter through the wastewater outlet (see para 0017, 0112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the controllers of Bennett to ensure the water is being filtered and disposed of correctly to ensure plant health and safety.
	
	Regarding claim 4, the modified reference teaches the gardening appliance of claim 1. 
	The modified reference fails to teach a prefilter for filtering the untreated water before passing the untreated water to the reverse osmosis filter.
	Bennett teaches a prefilter for filtering the untreated water before passing the untreated water to the reverse osmosis filter (plurality of filter devices, see para 0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the prefilter of Bennett to prevent large contaminants from clogging the reverse osmosis filter to ensure it works properly.

	Regarding claim 5, the modified reference teaches the gardening appliance of claim 4 and Hatran further teaches an activated carbon filter (see para 0153).
	Hatran fails to teach a prefilter.
	Bennett teaches a prefilter (plurality of filter devices, see para 0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prefilter of Bennett to be an activated carbon filter as taught by Hatran in order to stop impurities from entering the plant watering supply. 

	Regarding claim 6, the modified reference teaches the gardening appliance of claim 1, and Hatran further teaches wherein the reverse osmosis filter is a first reverse osmosis filter, (114, see para 0050). 
	The modified reference fails to teach the hydration system further comprising: a second reverse osmosis filter fluidly coupled in series with the first osmosis filter.
	Bennett teaches 	a second  filter fluidly coupled in series with the first filter (filters in series, see filters 130a-130c, fig 3a). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reverse osmosis filters of modified reference with the multiple filters in a series configuration of Bennett to increase the lifespan of the filters and ensure the particulate matter is adequately removed. 

	Regarding claim 8, the modified reference teaches the gardening appliance of claim 1.
	The modified reference fails to teach wherein the water quality sensor is a first water quality sensor, the hydration system further comprising: a second water quality sensor fluidly coupled to the wastewater conduit for monitoring total dissolved solids in the wastewater.
	Bennett teaches wherein the water quality sensor is a first water quality sensor (sensors for chemical/physical conditions of the system, see para 0015), a second water quality sensor fluidly coupled to the wastewater conduit for monitoring total dissolved solids in the wastewater (particulate matter sensors, para 0015).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the sensors and controllers of Bennett to ensure the water is being filtered and treated to the extent necessary for plant health.

	Regarding claim 9, the modified reference teaches the gardening appliance of claim 1, and Hatran further teaches wherein the hydration system further comprises: a sump (130) for collecting recirculated water from within the root chamber (see fig 1), and a diverter assembly (110, see fig 1)  operably coupled to the treated water conduit and the recirculation conduit for selectively coupling at least one of the treated water conduit or the recirculation conduit to a supply conduit (supply conduit 118) for feeding a discharge nozzle (122, see fig 1, can extend into the chamber 104, see para 0058) positioned within the grow chamber.
	
Regarding claim 10, the modified reference teaches the gardening appliance of claim 10, and 
Hatran further teaches wherein the hydration system further comprises: a pump assembly (120) fluidly coupled to the supply conduit (118) for urging a flow of liquid from the diverter assembly into the discharge nozzle (122).

	Regarding claim 13, the modified reference teaches the gardening appliance of claim 1.
	The modified reference fails to teach wherein the wastewater outlet is fluidly coupled to an external drain or a removable wastewater reservoir that is stored within the gardening appliance.
	Modified Hatran teaches a wastewater drain (134 of Bennett) but fails to teach that the  is fluidly coupled to an external drain or a removable wastewater reservoir that is stored within the gardening appliance.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to couple the drain to one of an external drain or a removable waste water reservoir since the water must be evacuated somewhere and only a number of finite solutions exist to remove the water from the system. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) See MPEP 2143.
	 	Regarding claim 14, the modified reference teaches the gardening appliance of claim 1, and Hatran further teaches wherein the water supply comprises a municipal water supply or an untreated water reservoir (para 0050, water source such as a tap). 

	Regarding claim 15, the modified reference teaches the gardening appliance of claim 1 and Hatran further teaches wherein the hydration system further comprises: a treated water storage reservoir for receiving and storing the treated water (110 or 130, see fig 1).
	
	Regarding claim 16, the modified reference teaches the gardening appliance of claim 1 and Hatran further teaches wherein the hydration system further comprises: a mixing tank (110) fluidly coupled to the treated water storage reservoir.
Hatran fails to teach and a nutrient dosing system  for selectively adding nutrients to the mixing tank for creating a nutrient mixture within the mixing tank.
Bennett teaches and a nutrient dosing system (nutrient injection system, see para 0104)  for selectively adding nutrients to the mixing tank for creating a nutrient mixture within the mixing tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference the nutrient injection system of Bennett to allow for selectively adding nutrients to tank 110 to ensure the nutrient solution is at an optimal and precise concentration for the growing plants. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatran (US 20210161090 A1) in view of Bennett (US 20190062178 A1) and Massey (WO 2020041242 A1) as applied to claim 1 above, and further in view of Acernes (US 20130032540 A1).
Regarding claim 7, the modified reference teaches the gardening appliance of claim 1, and 
Hatran further teaches wherein the reverse osmosis filter is a first reverse osmosis filter, (114, see para 0050).
	The modified reference fails to teach the hydration system further comprising: a second reverse osmosis filter fluidly coupled in parallel with the first osmosis filter.
	Acernes teaches the hydration system further comprising: a second reverse osmosis filter fluidly coupled in parallel with the first osmosis filter (see para 0100, filters in parallel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reverse osmosis filters of modified reference with the multiple filters with the parallel configuration of Acernes to increase flow and retention capacity. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatran (US 20210161090 A1) in view of Bennett (US 20190062178 A1) and Massey (WO 2020041242 A1) as applied to claim 1 above, and further in view of Leo (US 20180343812 A1).
Regarding claim 11, the modified reference teaches the gardening appliance of claim 1.
The modified reference fails to teach wherein the hydration system comprises: an accumulator; 
and a pump for pressurizing liquid within the accumulator.
	Leo teaches wherein the hydration system comprises: an accumulator (pressure tank P1 serves as an accumulator, see para 0240), and a pump for pressurizing liquid within the accumulator (see para 0147 and 0240).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the accumulator and pump of Leo to allow the system to better respond to increased fluid demands to allow for a smoothly functioning system. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatran (US 20210161090 A1) in view of Bennett (US 20190062178 A1) and Massey (WO 2020041242 A1) as applied to claim 9 above, and further in view of Everett (US 20180132436 A1).
Regarding claim 12, the modified reference teaches the gardening appliance of claim 9 and 
Hatran further teaches a drain conduit fluidly coupled to the recirculation conduit (conduits from 104 connecting to 128).
The modified reference fails to teach wherein the hydration system further comprises: a drain 
valve operably coupled to the drain conduit for selectively discharging the recirculated water from the recirculation conduit.
	Everett teaches a drain valve (208, see para 0029 and 0045) operably coupled to the drain conduit for selectively discharging the recirculated water from the recirculation conduit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the drain valve of Everett to selectively drain the water once it is no longer useable to avoid overflow of the system. 

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20190062178 A1) in view of Hatran (US 20210161090 A1). 
Regarding claim 17, Bennet teaches a water supply for providing untreated water (wastewater 
pond, see para 0077), a filter (130a-c) fluidly coupled to the water supply for filtering the untreated water to create treated water that is discharged through a treated water outlet (133) and wastewater that is discharged through a wastewater outlet (134), a treated water conduit fluidly coupled to the treated water outlet for receiving the treated water (150 see figs 1 and 3a), a wastewater conduit providing fluid communication between the wastewater outlet (conduit to outlet 134), and a wastewater valve operably coupled to the wastewater conduit for selectively discharging the wastewater to through the wastewater outlet (see para 0036, outlet valve 144 for flush outlet 134).
	Bennett fails to teach the filter being a reverse osmosis filter. 
	Hatran teaches a reverse osmosis filter (114, see para 0050). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett with the reverse osmosis filter of Hatran to reduce contaminants in the water and ensure it is clean enough for growing plants. 

	Regarding claim 18, the modified reference teaches the hydration system of claim 17, and Bennett further teaches further comprising: a water quality sensor operably coupled to the treated water conduit for monitoring total dissolved solids in the treated water (particulate matter sensor, para 0015), and a controller operably coupled to the water quality sensor and the wastewater valve, wherein the controller is configured to: (see para 0015, controller may execute algorithms in response to data provided by the sensors), determine that the total dissolved solids exceed a predetermined threshold (see para 0017), and open the wastewater valve to discharge the wastewater within the reverse osmosis filter through the wastewater outlet (see para 0017). 

	Regarding claim 19, the modified reference teaches the hydration system of claim 17.
	The modified reference fails to teach fails to teach a recirculation conduit fluidly coupled to the sump for receiving the recirculated water; and a diverter assembly operably coupled to the treated water conduit and the recirculation conduit for selectively coupling at least one of the treated water conduit or the recirculation conduit to a supply conduit for feeding a discharge nozzle.
	Hatran teaches a recirculation conduit (128) fluidly coupled to the sump for receiving the recirculated water (conduit exiting reservoir 130), and a diverter assembly (110, see fig 1) operably coupled to the treated water conduit and the recirculation conduit for selectively coupling at least one of the treated water conduit or the recirculation conduit to a supply conduit (supply conduit 118, see fig 1) for feeding a discharge nozzle (122, see fig 1, can extend into the chamber 104, see para 0058)  positioned within the grow chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett with the recirculation system of Hatran in order to reuse water and provide a more ecologically conscious hydration system. 

	Regarding claim 20, the modified reference teaches the hydration system of claim 17, and Bennett further teaches wherein the water supply is an untreated water reservoir (wastewater pond, see para 0077).
Modified Hatran teaches a wastewater drain (134 of Bennett) but fails to teach that the  is
fluidly coupled to an external drain or a removable wastewater reservoir that is stored within the gardening appliance.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference to couple the drain to one of an external drain or a removable waste water reservoir since the water must be evacuated somewhere and only a number of finite solutions exist to remove the water from the system. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art noted in the References Cited is relevant as it pertains to similar hydroponic watering systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619